
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.03

Citigroup Inc.
Equity Award Agreement

        1.    Award Agreement.    Citigroup Inc. ("Citigroup") hereby grants to
Vikram Pandit ("Participant"), the award summarized below, pursuant to the
Citigroup 2009 Stock Incentive Plan, as amended and restated effective April 21,
2011, and as it may be further amended from time to time (the "Plan"). The
terms, conditions and restrictions of your award are contained in this Equity
Award Agreement, including the attached Appendix (together, the "Agreement"),
and are summarized, along with additional information, in the Citigroup Deferred
Stock Award prospectus dated May 17, 2011, and any applicable prospectus
supplements (together, a "Prospectus"). For the award to be effective, you must
accept below, acknowledging that you have received and read the Prospectus and
this Agreement, including the Appendix.

        2.    Citigroup Deferred Stock Award Summary*    

Award Date:   May 17, 2011
Number of Shares:
 
240,732
Scheduled Vesting Dates (one-third each vesting date, subject to satisfaction of
specified performance objectives):
 
December 31, 2013     December 31, 2014     December 31, 2015

        3.    Acceptance and Agreement by Participant.    I hereby accept the
award described above, and agree to be bound by the terms, conditions, and
restrictions of such award as set forth in this Agreement, including the
Appendix, and in the Prospectus (acknowledging hereby that I have read and that
I understand such documents), the Plan and Citigroup's policies, as in effect
from time to time, relating to the administration of the Plan. I understand that
vesting is conditioned upon continuous employment with the Company, and that an
Award may be cancelled if there is a break in or termination of my employment
with the Company.

 
   
   
CITIGROUP INC.   PARTICIPANT'S SIGNATURE:
By:
 
/s/ PAUL MCKINNON


--------------------------------------------------------------------------------


 
/s/ VIKRAM S. PANDIT  

--------------------------------------------------------------------------------

Paul McKinnon
Head of Human Resources   Name: Vikram S. Pandit

--------------------------------------------------------------------------------

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the Prospectus. The Award is also subject to any modifications,
limitations, adjustments or clawback provisions required under Company policy or
legal, regulatory or governmental requirements, stock exchange listing
requirements, or that are required to enable the Company to qualify for any
government loan, subsidy, investment or other program.

--------------------------------------------------------------------------------



CITIGROUP INC.
EQUITY AWARD AGREEMENT
APPENDIX


        This Appendix constitutes part of the Equity Award Agreement (the
"Agreement") and is applicable to the deferred stock award (the "Award")
summarized on the first page of this Agreement. This Appendix is part of the
Agreement and sets forth the terms and conditions and other information
applicable to the Award. The Award is denominated in shares of Citigroup common
stock, par value $.01 per share (referred to herein as "shares" or "Citigroup
stock"). The "Company", for purposes of this Agreement, shall mean Citigroup and
its subsidiaries.

        1.    Terms and Conditions.    The terms, conditions, and restrictions
of the Award are set forth below. Certain of these provisions, along with other
important information, are summarized in the Citigroup Deferred Stock Award
prospectus dated May 17, 2011, and any applicable prospectus supplement
(together, the "Prospectus"). The terms, conditions, and restrictions of the
Award include, but are not limited to, provisions relating to amendment,
vesting, and cancellation of the Award, restrictions on the transfer of Awards,
and additional restrictions as further described below.

        By accepting an Award, Participant acknowledges that he has read and
understands the Prospectus and the terms and conditions set forth in this
Appendix. Participant understands that this Award and all other incentive awards
granted by the Company are entirely discretionary and that no right to receive
the Award, or any incentive award, exists absent a prior written agreement to
the contrary.

        Participant understands that the value that may be realized from an
Award, if any, is contingent and depends on the future market price of Citigroup
stock, among other factors, and that because equity awards are discretionary and
intended to promote employee retention and stock ownership and to align
employees' interests with those of stockholders, equity awards are subject to
vesting conditions and will be canceled if such conditions are not satisfied.

        Any monetary value assigned to an Award in any communication regarding
the Award is contingent, hypothetical, and for illustrative purposes only and
does not express or imply any promise or intent by the Company to deliver,
directly or indirectly, any certain or determinable cash value to Participant.
Receipt of an Award covered by this Agreement, or any other incentive award, is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and absent a written agreement to the
contrary, the Company is free to change its practices and policies regarding
incentive awards at any time in its sole discretion.

        Any actual, anticipated, or estimated financial benefit to Participant
from an Award is not and shall not be deemed to be a normal or an integral part
of Participant's regular or expected salary or compensation from employment for
any purposes, including, but not limited to, calculating any statutory, common
law or other employment-related payment to Participant, including any severance,
resignation, termination, redundancy, end-of-service, bonus, long-service
awards, pension, superannuation or retirement or welfare or similar payments,
benefits or entitlements, and in no event should be considered as compensation
for, or relating in any way to, past services for the Company.

        2.    Vesting.    If conditions to vesting are satisfied, shares
underlying the Award will vest on the vesting dates set forth in the Stock Award
Summary (the "Scheduled Vesting Dates"), or at such earlier times as provided
for upon the occurrence of events described in Section 4. The value of any
fractional shares resulting from the application of the vesting schedule set
forth in the Stock Award Summary will be applied to Participant's tax
withholding obligations at the time of vesting. Vesting in each case is subject
to receipt of the information necessary to make required any tax payments and
confirmation by Citigroup that all conditions to vesting have been satisfied.

2

--------------------------------------------------------------------------------



        Vesting of each tranche of the Award is conditioned on Participant's
continuous employment with the Company up to and including the Scheduled Vesting
Date, unless otherwise provided below. In addition, vesting will occur only if
the Personnel and Compensation Committee of the Citigroup Inc. Board of
Directors (the "Committee") determines prior to the applicable Scheduled Vesting
Date that Participant has satisfied objectives established by the Committee in
its discretion in following three areas:

        (1)   regulatory considerations (such as capital levels and ratios and
the results of Company-wide risk management efforts);

        (2)   an organizational culture focused on responsible finance,
conducting business with integrity and serving the Company's customers (measured
through performance metrics such as opinion surveys); and

        (3)   talent development (such as the quality of succession and
development plans across a broad group of senior managers).

        Before each Scheduled Vesting Date, the Committee will determine whether
to vest the applicable tranche in full or cause the tranche to be entirely
forfeited, based on Participant's performance in meeting discretionary criteria
in these three areas. The Committee's determination whether to vest the
applicable tranche will be final and binding on Participant and all other
persons.

        3.    Delivery of Vested Shares; Transfer Restriction.    Vested shares
shall be distributed as soon as practicable after the date of vesting, but no
later than March 15 of the year following the calendar year in which the date of
vesting occurs. The Company shall deduct required tax withholdings from the
vested shares; thereafter the net after-tax shares will be delivered to the
Company's transfer agent and will be subject to a restriction on the sale or
transfer of such shares (the "Transfer Restriction") that will lapse on
December 31, 2015. Shares subject to the Transfer Restriction shall remain
subject to the clawback set forth in Section 4(f) hereof until the Transfer
Restriction lapses.

        4.    Termination of Employment.    The vesting of the Award is
conditioned upon Participant's continuous employment with the Company and/or
subject to other conditions, as provided below. For all purposes related to the
Award, Participant's employment shall be deemed terminated on the date of
Participant's "separation from service" from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code").
Whether a "separation from service" has occurred will be determined in
accordance with the definition of such term in Treas. Reg. § 1.409A-1(h), which,
unless provided otherwise by such definition (or elsewhere in this Agreement in
a manner that does not conflict with such definition) shall be as of
Participant's last day of active service with the Company. Additionally, in each
case, whether a termination of employment or a "separation from service" has
occurred will be determined without regard to any entitlement to notice, payment
in lieu of notice, severance pay, termination pay, pension payment, or the
equivalent that may be provided by any other plan, contract, or law.

        If Participant's continuous employment with the Company terminates or is
interrupted for any reason not stated below, unvested shares will be canceled
and Participant shall have no further rights of any kind with respect to
unvested shares If Participant's continuous employment with the Company
terminates or is interrupted for a reason stated below, Participant's rights
with respect to the Award will be affected as provided below. In all cases,
including those described below, vested shares shall remain subject to the
Transfer Restriction as set forth in Section 3.

        (a)    Disability.    Subject to the other terms and conditions of the
Award, shares subject to the Award will be eligible to vest during Participant's
approved disability leave pursuant to a Company disability policy, and after a
termination of Participant's employment on account of Participant's disability
the unvested shares subject to the Award will be eligible to vest no later than
the end of the calendar year of Participant's death, subject to the discretion
of the Committee.

3

--------------------------------------------------------------------------------



        (b)    Approved Personal Leave of Absence (Non-Statutory
Leave).    Subject to the other terms and conditions of the Award, shares
subject to the Award will be eligible to vest during the first six months of an
approved personal leave of absence, provided that Participant's leave of absence
was approved by the Committee in accordance with the leave of absence policies
applicable to Participant (an "approved personal leave of absence"). If
Participant's employment terminates for any reason specified elsewhere in this
Section 4 during the first six months of an approved personal leave of absence,
the Award will be treated as described in the applicable provision of this
Section 4.

        (c)    Statutory Leave of Absence.    Subject to the other terms and
conditions of the Award, shares subject to the Award will be eligible to vest
during a leave of absence that is approved by the Committee, provided by
applicable law and is taken in accordance with such law and applicable Company
policy (a "statutory leave of absence").

        (d)    Death.    If Participant's employment terminates by reason of
Participant's death, the unvested shares subject to the Award will be eligible
to vest no later than the end of the calendar year of Participant's death,
subject to the discretion of the Committee.

        (e)    Involuntary Termination for Gross Misconduct.    Notwithstanding
any provisions of this Agreement to the contrary, if the Company terminates
Participant's employment because of Participant's "Gross Misconduct" (as defined
below), vesting of the Award shall cease, unvested shares shall be cancelled,
and shares subject to the Transfer Restriction will be canceled as of date
Participant's employment is terminated, and Participant shall have no further
rights of any kind with respect to the Award. For purposes of this Agreement,
"Gross Misconduct" means any conduct that (i) is in competition with the
Company's business operations, (ii) breaches any obligation that Participant
owes to the Company or Participant's duty of loyalty to the Company, (iii) is
materially injurious to the Company or (iv) is otherwise determined by the
Personnel and Compensation Committee of the Citigroup Board of Directors (the
"Committee"), in its sole discretion, to constitute gross misconduct.

        (f)    Clawback.    The unvested shares subject to the Award will be
canceled or forfeited and vested shares subject to the Transfer Restriction are
subject to recovery by the Company if the Committee determines that
(i) Participant received the Award based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria, (ii) Participant knowingly engaged in providing inaccurate information
(including knowingly failing to timely correct inaccurate information) relating
to financial statements or performance metrics, or (iii) Participant materially
violated any risk limits established or revised by senior management, a business
head and/or risk management, or any balance sheet or working or regulatory
capital guidance provided by a business head, or (iv) Participant's employment
is terminated on account of Gross Misconduct.

        5.    Non-Transferability.    The Award, including any vested shares
subject to the Transfer Restriction, may not be sold, pledged, hypothecated,
assigned, margined or otherwise transferred, other than by will or the laws of
descent and distribution, and no Award or interest or right therein shall be
subject to the debts, contracts or engagements of Participant or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
lien, levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy or divorce), and any attempted disposition thereof shall
be null and void, of no effect, and not binding on the Company in any way.
Participant agrees that any purported transfer shall be null and void, and shall
constitute a breach of this Agreement causing damage to the Company for which
the remedy shall be a cancellation of the Award. During Participant's lifetime,
all rights with respect to the Award shall be exercisable only by Participant,
and any and all payments in respect of the Award shall be to Participant only.

4

--------------------------------------------------------------------------------



        6.    Stockholder Rights.    Participant shall have no rights as a
stockholder of Citigroup over any shares subject to the Award, unless and until
Award shares vest. During the vesting period, Participant will not be entitled
to receive dividend equivalent payments in respect of shares subject to the
Award. Participant will be eligible to receive dividends and will have voting
rights with respect to vested shares that are subject to the Transfer
Restriction.

        7.    Right of Set Off.    Participant agrees that the Company may, to
the extent determined by the Company to be permitted by applicable law and
consistent with Section 409A of the Code, retain for itself funds or securities
otherwise payable to Participant pursuant to this Award or any award under any
equity award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms.
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

        8.    Consent to Electronic Delivery.    In lieu of receiving documents
in paper format, Participant hereby agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that Citigroup may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.

        9.    Plan Administration.    The Award described in this Agreement has
been granted subject to the terms of the Plan, and the shares deliverable to
Participant in connection with an Award will be from the shares available for
grant pursuant to the terms of the Plan.

        10.    Adjustments.    In the event of any change in Citigroup's capital
structure on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup's capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law, to the number or kind of shares subject to an
Award. All such adjustments shall conform to the requirements of Section 409A of
the Code, to the extent applicable, and with respect to Awards intended to
qualify as "performance-based compensation" under Section 162(m) of the Code,
such adjustments or substitutions shall be made only to the extent that the
Committee determines that such adjustments or substitutions may be made without
causing the Company to be denied a tax deduction on account of Section 162(m) of
the Code. Citigroup shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes. Notwithstanding the foregoing, the Committee may, in its
discretion, decline to adjust any Award made to a Participant, if it determines
that such adjustment would violate applicable law or result in adverse tax
consequences to Participant or the Company, and neither the Committee nor
Citigroup shall be bound to compensate any Participant for any such adjustment
not made, nor shall they be liable to Participant for any additional personal
tax or other consequences of any adjustments that are made to an Award.

        11.    Taxes and Tax Residency Status.    By accepting the Award,
Participant agrees to pay all applicable income and/or social taxes and file all
required tax returns in all jurisdictions where

5

--------------------------------------------------------------------------------




Participant is subject to tax and/or an income tax filing requirement. To the
extent the Company is required to withhold tax in any jurisdiction upon the
vesting of an Award, Participant acknowledges that Citigroup may (but is not
required to) provide Participant alternative methods of paying the Company the
minimum amount due to the appropriate tax authorities, as determined by the
Company. If no choice is offered at or prior to the time of vesting, or if
Participant does not make a timely election from among the choices offered, the
Company will withhold a sufficient number of shares from the vested shares that
are distributable to Participant to fund only the minimum amount of tax that is
required to be withheld. The number of shares to be withheld will be based on
the fair market value of the shares on the applicable vesting date, as
determined by the Company. To assist Citigroup in achieving full compliance with
its obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his income tax residency status
and the number and location of workdays outside his country of income tax
residency from the date of an Award until the vesting of an Award and the
subsequent sale of any shares received in connection with an Award. By accepting
the Award, Participant also agrees to provide, upon request, information about
his tax residency status to Citigroup during such period. Participant will be
responsible for any income tax due, including penalties and interest, arising
from any misstatement by Participant regarding such information.

        12.    Entire Agreement; No Right to Employment.    The Prospectus and
this Agreement constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein, in the Plan, or in any Prospectus shall confer upon Participant any
rights to continued employment or employment in any particular position, at any
specific rate of compensation, or for any particular period of time.

        13.    Amendment.    The Committee may, in its sole discretion, modify,
amend, terminate or suspend the Award at any time, except that no termination,
suspension, modification or amendment of the Award shall (i) cause the Award to
become subject to, or violate, Sections 409A and 457A of the Code, or
(ii) except as provided in Section 14(a) or 15 of this Agreement or Section 21
of the Plan, adversely affect Participant's rights with respect to the Award, as
determined by the Committee, without Participant's written consent.

        14.    Section 409A.    

        (a)   Participant understands that as a result of Section 409A of the
Code, if Participant is a U.S. taxpayer he could be subject to adverse tax
consequences if the Award and/or the Plan are not administered in accordance
with the requirements of Section 409A of the Code. Citigroup may modify or amend
the provisions of the Award and/or the Plan, as necessary, to conform them to
the requirements of Section 409A, Section 457A, or other changes in applicable
law.

        (b)   Notwithstanding any provision of this Agreement to the contrary,
in the case of a deferred stock award that is subject to Section 409A of the
Code, any distribution of shares otherwise provided by the terms of this
Agreement to occur upon any event that would constitute a "separation from
service" (within the meaning of Section 409A of the Code) to a Participant who
is a "specified employee" (within the meaning of Treas. Reg. § 1.409A-1(i)(1))
at the time of such Participant's "separation from service," shall not be made
until the date which is six months from such "separation from service," or, if
earlier, the date of Participant's death; and during such six-month deferral
period, Participant shall not be entitled to interest, dividends, dividend
equivalents, or any compensation for any loss in market value or otherwise which
occurs with respect to the Award during such deferral period.

        15.    Compliance with Regulatory Requirements.    Notwithstanding any
provision of this Agreement to the contrary, the Award will be subject to any
modifications, limitations, adjustments or

6

--------------------------------------------------------------------------------



clawback provisions applicable to Participant to the extent required under any
policy implemented at any time by the Company in its discretion to (i) comply
with any legal, regulatory or governmental requirements, directions, supervisory
comments, guidance or promulgations specifically including but not limited to
guidance on remuneration practices or sound incentive compensation practices
promulgated by any U.S. or non-U.S. governmental agency or authority,
(ii) comply with the listing requirements of any stock exchange on which the
Company's common stock is traded or (iii) comply with or enable the Company to
qualify for any government loan, subsidy, investment or other program.

        16.    Arbitration; Conflict; Governing Law.    Any disputes related to
the Award shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to an Award shall be
submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Prospectus and this Agreement, this
Agreement shall control. In the event of a conflict between this Agreement and
the Plan, the Plan shall control. This Agreement shall be governed by the laws
of the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Award.

        17.    Disclosure Regarding Use of Personal Information and
Participant's Consent.    

        (a)    Definition and Use of "Personal Information."    In connection
with the grant of the Award, and any other award under any equity award program
of the Company, and the implementation and administration of any such program,
including, without limitation, Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant's home country.

        The "personal information" that Citigroup may collect, process, store
and transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant's beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his personal information, and may
correct or update such information, by contacting his human resources
representative or local equity coordinator.

        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its equity award programs, or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to an equity award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its equity award programs, and may be transferred
by the company that employs (or any company that has employed) Participant from
Participant's home country to other Citigroup entities and third parties located
in the United States and in other countries. Specifically, those parties that
may have access to Participant's information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States;
(ii) Participant's U.S. broker and equity account administrator and trade
facilitator; (iii) Participant's U.S., regional and local employing entity and
business unit management; (iv) the Committee or its designee, which is
responsible for administering the Plan; (v) Citigroup's technology systems
support team (but only to the extent necessary to maintain the proper operation
of electronic information systems that support the equity award programs); and
(vi) internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance

7

--------------------------------------------------------------------------------




and other issues affecting the equity award programs in their respective fields
of expertise). At all times, Company personnel and third parties will be
obligated to maintain the confidentiality of Participant's personal information
except to the extent the Company is required to provide such information to
governmental agencies or other parties. Such action will always be undertaken
only in accordance with applicable law.

        (b)    Participant's Consent.    BY ACCEPTING THIS AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT'S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY AWARDS (TO THE
EXTENT HE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES, AND WITHOUT ANY
GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER,
PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS PERSONAL
INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE
FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY AWARD, AS DESCRIBED ABOVE.

***

8

--------------------------------------------------------------------------------





QuickLinks


CITIGROUP INC. EQUITY AWARD AGREEMENT APPENDIX
